A new Multiannual Financial Framework (MFF) for a competitive, sustainable and inclusive Europe (continuation of debate)
We now continue with the debate on the report by Salvador Garriga Polledo on a new Multiannual Financial Framework (MFF) for a competitive, sustainable and inclusive Europe.
(FR) Mr President, the report by Mr Garriga Polledo, and I thank him and congratulate him on his work, is an ambitious summary that looks to the future.
Indeed, his report calls for greater resources so that the Union can better implement its objectives as set out in the Treaty of Lisbon. It forcefully raises the question of own resources and therefore, indeed, the issue of whether our institution enjoys freedom in its fundamental political act, that of voting on its budget. It proposes extending and expanding common policies, in particular, cohesion policy which has made a major contribution in the past to making the European Union a model of cooperation and understanding between peoples, and may continue to do so in the future.
With the future Multiannual Financial Framework, if we listen to the European Parliament, cohesion policy will be able to move into a new phase thanks to the creation of intermediate regions. Thus, we propose a new package for this fund which strengthens equal opportunities between all our European territories, regardless of their past in economic terms, regardless of their handicaps when compared with more developed regions and regardless of how vulnerable they may be to the economic crisis that we are experiencing at present or any crisis that we may have to face in the future.
Cohesion among the different territories of the European Union is a key, strategic objective on which the very future of Europe depends. The proposals that have been made are a step in the right direction, and if they are acted upon, lay sound foundations for the future.
Mr President, the vote on the report by Mr Garriga will be a simple choice: choosing a Europe that is moving forward, a vote by people who, leaving aside their political affiliations, believe in the future of Europe.
(PT) Mr President, at this time of serious economic crisis in the euro area, resulting from neoliberal policies, and from a lack of solidarity and economic and social cohesion, it is unacceptable that a break with and change in the policies of the European Union and its financial resources is not being advocated.
When experiencing an economic and social crisis, one of the most significant challenges we face is finding a new Multiannual Financial Framework in which the Union budget for economic and social cohesion is significantly increased, whilst obligatory national contributions are reduced to, at most, 10% of the project on the table, particularly for the countries with the greatest financial difficulties; a framework in which there is a commitment to investment, to public services, to support for production, to the creation of jobs with rights, and to the eradication of poverty, social inequalities and all types of discrimination, particularly on the basis of gender. There is also a need to promote peace, cooperation and development aid, and to significantly cut spending on the military and overseas representation.
For all these reasons, we consider this report a long way from what is needed for a better, fairer future for Europe and its citizens.
Ladies and gentlemen, as I take the chair for this sitting, all of you will understand if I express to you my sorrow and consternation at the death of Jorge Semprún, which took place a few hours ago, at the age of 87.
In Jorge Semprún, we celebrate someone who was imprisoned in Buchenwald concentration and extermination camp, someone who fought Nazi forces in France and the Franco dictatorship in my country, Spain.
We also celebrate the outstanding, politically-committed writer, who collaborated, in particular, on our European Book Prize programme, and the reassured pro-European politician.
I mourn his death as both a colleague and a friend of his and I am going to ask President Buzek to send his family and the Spanish Government a message of heartfelt condolence and support, which I am sure that all of us here share.
(Applause)
(IT) Mr President, there is no doubt that we are facing one of the most critical moments in the economic history of the European Union. For this very reason, the committee that we have managed to establish during the course of this year certainly has a fundamental role.
We have no preconceived ideas against increasing the budget, although we think we do need to investigate where cuts can be made. It is clear that we need to cut the European budget because, unfortunately, sometimes European funds are not used properly. Indeed, perhaps it is precisely because of the way that these funds are used that many European citizens are no longer so convinced that the European Union is worthwhile.
To cite an example, we would call your attention to the various funds channelled towards the enlargement policy - sometimes we do not know where they end up. What is there to say about the incalculable amounts spent on integration and which have achieved so little? There are also some virtuous regions that do not access the funds, which are then granted to other regions that either fail to use them, or use them poorly or for not entirely legitimate ends.
We would ask for maximum focus on this whole issue and for steps to be taken so that Europe can recover its credibility, including through rigorous measures.
(NL) Mr President, obviously, I will have to confine myself to a couple of essential comments.
First of all, despite its bulk, I cannot find anywhere in this report a single serious attempt to make proposals for structural savings, for example, the abolition of what, in my view, are totally superfluous European institutions, such as the Economic and Social Committee, the Committee of the Regions and a good few European agencies of all kinds. Nor, indeed, has any attempt whatsoever been made to ask the question of whether Europe would not be wiser to confine itself to a number of carefully defined core tasks. On the contrary.
Secondly, I absolutely shudder at the repeated suggestions that the EU should impose its own taxes or that it should issue European government bonds, which will sooner or later have to be paid back by somebody. The suggestion in this report that measures of this kind would not increase the total tax burden on the citizens is a lie, of course, and a deception of the worst sort. Besides, this would further undermine the last vestige of supervision and control that the Member States are exercising on the European institutions' spending diarrhoea.
Those are the basic reasons why I cannot possibly support this report.
(RO) Mr President, the current challenges which the European Union is faced with require a firm, sustained EU-level response. The response to these challenges is the 2020 strategy, an instrument created to bring recovery and strength to Europe. The report presented today places the 2020 strategy at the heart of the next MFF being drafted, together with the new situation created by the areas of competence and policies stipulated by the Treaty of Lisbon.
At a time when many Member States are faced with difficult fiscal adjustments, the EU budget, 95% of which is used for investment, must provide a very high level of European added value. The report calls for the continuation of two extremely important European policies - the common agricultural and cohesion policies - at least at their current level. The allocation of resources under these policies must be based on new criteria which will ensure the proper use of resources to achieve maximum efficiency and compliance with convergence and cohesion criteria.
The transport and energy policies must be enhanced. Allocation of funding to research and development, at both European and national level, must ensure the progress of all European policies. The seven-year period, the new structure proposed and greater flexibility provide additional security in implementing and adapting to changing priorities. For the sake of stability, the EU budget's system of resources needs to be rethought so as to replace current national contributions with European resources.
The European Council recently adopted ambitious targets for the EU's development. This same Council must accept that the 5% budget increase being proposed by the report is the minimum condition for achieving these targets. The forthcoming MFF must be implemented with an economic governance system in place which can ensure the financial stability required to implement European policies. I wish to congratulate the rapporteur, Salvador Garriga.
(ES) Mr President, I would like to start my speech by praising the work of the rapporteur and all the members of the Special committee on the policy challenges and budgetary resources for a sustainable European Union after 2013 (SURE Committee). Above all, I must praise their determination over the past year of work to achieve a majority agreement and majority support in Parliament for a report such as the one we are presenting today. This report is the road map that the European Union must follow if we want to meet the political, economic and social objectives we have set ourselves, and also if we want to overcome the challenges we are going to face in the coming years. This is the script we must follow in order to emerge from the crisis, and to ensure that our growth is intelligent, sustainable and integrated, as set forth in the Europe 2020 strategy.
If we agree that the value of the European Union is much more than the sum of the 27 Member States that comprise it, if we are in favour of high quality, responsible agriculture, if we want to achieve the Millennium Development Goals, if we want to help our Mediterranean neighbours in their transition towards democracy, if we want to keep investing in research and innovation, if we want to carry on fighting climate change and investing in education, training and Erasmus grants, if we still believe in the cohesion policy as a tool for sustainable development and solidarity between our countries, and if we still support, for example, trans-European energy and transport networks - in short, if we still want more Europe - then we must call for a bigger budget for the European Union.
That is why we warn in this report that without sufficient resources, we will not be able to achieve the objectives we have set ourselves. We know that some members of the Council do not agree with increasing the budget - we have seen as much here. They were not in favour in economic boom times either. Now they say it is because of the crisis, but they wanted cuts when the current financial perspective was negotiated too. That is why we are asking the Council, if it does not agree with this budget increase, to tell us which objectives it does not want to be met.
In this report, we do not only set out the policies we want to achieve. We also show how to finance them and we put forward a discussion on own resources. This discussion, designed to bring to an end the false debate of the net contributors, seeks funding without hand outs, funding without exceptions, funding that is fair. We have put forward various options for doing this, but I have a preference for one of them, and Commissioner Lewandowski knows very well which one it is: it is the tax on financial transactions or, as it is known in many of our countries, the Robin Hood tax. This tax would make it possible to raise between EUR 200 billion and EUR 300 billion. It is a tax that penalises speculators and would force all those who have profited by gambling with our money to pay up. It is a tax that would increase transparency and reduce financial speculation and, above all, a tax that would not affect citizens, because it would force those directly responsible for the crisis to pay for their excesses.
We are really only asking you for one thing: to set your sights higher. We ask you to set your sights higher to ensure that the European project continues on track and does not become stalled, because that would cost us our future.
(DE) Mr President, I was born into the European Union in 1975 and it has shaped my political life ever since. That is why it pains me all the more to have to pour cold water on this matter.
When there is talk of increases, then discussions must lead to a consideration of the correct use of resources. Although the report is ambitious in seeking to find the greatest possible majority support from the House, I believe it lacks ambition in the objectives and aims it seeks to achieve in its current form.
The agricultural and structural budgets are left untouched. However, more money is being sought for research and development. The only response that occurs to the House and to the report is more money, although there is no clear indication where this money is to come from. We hear talk of the Union's 'own resources', but there has been no definition of what these resources actually are.
If people were serious about wanting structural reforms, they could have taken up the suggestion made by David Cameron, for example, of going to the Council and saying: funding is to be frozen, but we demand that unused resources should be able to be carried over to the next financial year, so that we can continue to spend them on viable projects and to save money.
The future viability of the EU should not be measured in terms of decimal places. To this extent, I am more than a little disappointed by the present report.
Mr President, this morning, Mr Daul came running to speak here in the plenary on the need for a bigger EU budget, but he was running so fast that he was running out of breath and had to stop speaking. This reflects very well the debate on the multiannual budget.
The EU budget is fixed at about 1% of EU GDP; the Commission and Parliament say, 'that is not enough, we want more money'. Yet the EU is unable to spend the money available; billions of euro in regional cohesion funds remain unspent. Some money has to be returned to Member States. So why do you need more money if you cannot spend the money you have?
But then, here in this Parliament we have a couple of 'Pavlovs': Mr Schulz, Mr Daul, Mr Verhofstadt, all absent now - they have run away instead of speaking here to focus the budget on quality rather than quantity, for example, by limiting regional and cohesion funds to the poorer Member States, saving 30% of those funds, and investing that money in innovation and future oriented policies. But I am sure that the EU Pavlovs will yet again run into the brick wall of the EU Council later this year.
(FR) Mr President, as has already been said, it is clear that for a variety of reasons, some similar, some different, but in all cases exacerbated by the crisis, national budgets are struggling. In each of our countries, no matter what majority is in government, the budgetary situation needs to be addressed.
We have two options. One is to all act alone, trying to reconcile spending and income, in some cases, according to what I have heard, worshiping austerity as an ends in its own right, making swingeing cuts to public spending and social benefits, thereby exacerbating the situation for citizens.
I would plead in favour of the second option, namely pooling our budgetary efforts, making budgetary solidarity work, playing the own resources card, not least through a tax on financial transactions. That is the purpose of the budgetary complementarity that we want to achieve through this convention-style conference, a proposal that we made to the Council during the conciliation procedure and that we have reiterated in this report.
We need to work together - the European Union, national parliaments and governments - to find a way of pooling our spending and budgetary approaches. We cannot have our cake and eat it: we cannot make cuts and, at the same time, invest in infrastructure. It is not possible to contribute less but receive more. I think that this convention-style model of dialogue between governments, the European Union, national parliaments and the European Parliament is the right way to rebuild confidence in Europe, both now and in the longer term.
(NL) Mr President, this is a very bad report and one which deserves to be thrown in the bin straight away. Right now, when people everywhere are facing incredibly painful austerity measures, it is too insane for words that we in the European Union should be proposing to spend even more money. To think that we are behaving in that way when things could be so different: no more throwing money around, no funding for cycle paths and crêperies in a country like the Netherlands. We should concentrate our Structural Funds on the poorest countries and only on innovative projects of pan-European significance in the rest of the Member States.
According to the report, everything should remain as it is: more money has been requested for the European Agricultural Fund for Rural Development, no reforms of the Structural Funds have been proposed, nowhere are there any concrete proposals for more efficiency. This Parliament ought to be ashamed of itself, in particular, the Group of the Alliance of Liberals and Democrats for Europe and the Group of the European People's Party (Christian Democrats). While, in the Netherlands, nota bene, the Rutte cabinet is leaving the sick and the disabled out in the cold, the same groups in this House have a burning hole in their pockets. Austerity champions at home, big spenders in Brussels. This is an outrage!
(IT) Mr President, ladies and gentlemen, I would like to emphasise several aspects of this important report, beginning with the European Union's revenue system.
By now, it is clear that the current mechanism has too many inconsistencies, the most famous of which is the United Kingdom's correction mechanism. Various other corrections and compensations have since been added, making the EU revenue mechanism entirely inequitable and anything but transparent.
At this point, it would be better to move towards a direct revenue system based exclusively on the gross domestic product of the Member States, or towards a shared and unified form of revenue such as value added tax, for example. Obviously, European citizens must not suffer any extra burdens, nor should Europe replace the tax policies of the Member States, which must remain autonomous and absolutely sovereign in this area.
The report sets out various priorities, some of which are important and others less so, but in any case, they are all very expensive. We can raise resources by using instruments such as project bonds and Eurobonds, which must, however, be managed with the utmost rigour so as not to risk the creation of further debt, which would be dangerous.
We, as Members of the European Parliament, can make an immediate contribution to improving Europe's finances. We must, at long last, choose a single location for the work of Parliament, which would bring savings of tens of millions of euro each year. This is not demagogy but simple ...
(The President cut off the speaker)
Mr President, the mocking of Her Majesty's Government by Mr Verhofstadt when he shared with us his logic as to why Britain should hand over more money and more power to the EU was further evidence of the palpable disdain in which the UK, its national government and its citizens are held by some in this House. What Mr Verhofstadt failed to mention is that other savings are available to the UK. Businesses forced to spend GBP 30 million to comply with EU regulations could save this by taking back control from Europe. UK fishermen would love to have the GBP 3.3 billion in their pockets: the value of the catch lost when the EU let other countries fish in their territorial waters.
Commissioner, you state that the European budget is not a duplication of a national budget. However, it cannot be divorced from the realities of its citizens. Currently, the UK contribution is GBP 6.4 billion, rising to over GBP 10 billion if the rebate goes. It can only be met by raising taxes, cutting services, schools ...
(The President cut off the speaker)
(DE) Mr President, ladies and gentlemen, there are five questions we need to ask ourselves:
The first is: what budget is required for the 2020 growth and employment strategy?
Secondly: what budget is required by a currency union?
Thirdly: what potential is open to us to make savings?
Fourthly: what budget is required by the United States of Europe?
Fifthly: what role is Europe 2020 to play? Do we want to play a role at all?
We, the European Parliament, take our responsibilities seriously. We deal in plain speaking. In Austria, we have a saying: if you do not pay up, the band does not play. We want to achieve our goals, meet our obligations, accept the challenges and keep our promises. More functions, greater competitiveness, more sustainable growth, more jobs, more research and further integration cannot be achieved with less money, without a financial review, without an evaluation of existing disbursement of funds and without our own resources.
More Europe will also create a potential for savings in the Member States. More Europe will also create more efficiency and is our response to globalisation, to the future and to sovereign debt.
What is it that we want? We do not want to freeze the budget. Anyone seeking to freeze the budget will damage Europe and weaken our ability to fulfil our duties to our citizens. We want to introduce a transaction levy as a resource of our own, accepting the challenges and adhering to the Treaty rather than burying our heads in the sand. That is our strategy. Let us really set the ball rolling and vote in favour of this report.
(BG) Mr President, Commissioner, ladies and gentlemen, the basic theme in Salvador Garriga's report is not about finances but policies. I would like to thank him and Jutta Haug, as well as all the fellow Members on the committee, for having this as the predominant understanding during the work carried out throughout the whole year. Financial resources are only a means of achieving the objectives. Policies are what is important and what needs to be highlighted when the next financial framework is being discussed.
We are all aware that budgets are being cut in all the European Union's Member States. This will also continue in the coming years. These cuts are part of efforts to exit the crisis. However, we must not forget that exiting the crisis also has European aspects: the economic development plan; financial market regulations to prevent this crisis from recurring; the measures currently being discussed on economic governance in the European Union; EU measures which only make national measures more efficient. This is why it is not appropriate for national measures aimed at tackling the crisis and its consequences to be made to clash with European measures.
Involvement in the European Union provides added value. Added value and solidarity are not empty phrases. Explaining to Dutch taxpayers that their contributions to the European Union are being increased is not the same as explaining to Bulgarian or Polish farmers that the subsidy they are receiving is three times less and that they are obliged to compete in the same competitive market. It is not easy to make accusations against Greek taxpayers, who are going through extremely hard times at the moment because the European finance system obtained a huge amount of money from Greece only a few years ago.
Solidarity has specific aspects. These aspects are also linked to the priorities set by the European Union for the coming years. No breakthrough can be achieved for the scientific sector, energy, transport, economic governance or digital technologies unless they are supported by common European policies.
Indeed, we also need to think about how to change the current European budget. It does contain reserves and they need to be requested. However, I will give you one example. These reserves cannot be made available by, for example, all the policies or objectives relating to energy efficiency, transport and so on being incorporated into the cohesion policy. Cutting the resources from existing programmes will not replace the need for additional new resources if we want to set new objectives for the European Union, if we want European integration to provide real added value, including for taxpayers, who rightly watch every penny allocated to the European budget.
This is why we also need to look at the European budget as part of one system: both for economic governance and for managing the single currency. This minimum 5% increase, which is being questioned, is insufficient for resolving all these issues. This is why we must also ask questions about European Project Bonds, Eurobonds and other means of funding.
(SV) Mr President, I have to say that in all my years in this Parliament, the work of the Special committee on the policy challenges and budgetary resources for a sustainable European Union after 2013 is the most pleasant and the most visionary, in short, the most enjoyable - it really is very fine work. It includes everything that is necessary and positive for Europe's future.
However, I am personally extremely concerned about what we did not do, and that is set priorities. We have taken on board all of the new challenges, but we have also retained all of the old ones. It will perhaps not be possible to deal with both. We should have set priorities. We should have been much more rigorous in setting priorities, but what is most worrying of all in this context is the fact that we have left the setting of priorities to the Council. That does not bode well for the future, ladies and gentlemen.
Mr President, the public, the hardworking taxpayers across Europe who actually earn the money which so many in this place are so keen to spend, want Europe to do less and they want Europe to do it better. They want a lean European budget which takes into account the fact that, whether we like it or not, we are living in an age of austerity. They want Europe to focus on the very limited number of areas where Europe can actually add value, and leave the rest of the activities to our Member States. Unfortunately, this report proposes none of these things.
Let us be clear: the suggestion of a 5% increase is completely unacceptable and the idea of so-called own resources is equally unacceptable - it is just a power-grab by the EU. The budget should be modernised, funds should be reallocated to programmes which actually deliver future benefits and not cover up past failures. Financing of euro bail-outs should be left to those countries that actually wanted to join the euro in the first place. Those of us who warned that it was a mistake should not be forced to contribute to it.
The committee had a chance to pursue many of these constructive and future-proof suggestions; they rejected it. They have done none of those things and the report should be rejected by this House.
(HU) Mr President, the report we have in front of us is perhaps the most important one of this period. The European Parliament is the first among the institutions to draft its thoughts about the next seven years, but without prejudice to the Commission's right to submit proposals. However, this is the only possibility to avoid a scandal about our right to consent that would oblige us to reject the proposal of the Council. Thus, all of our partners know what the European Parliament wants and they can incorporate that into their ideas as far as possible.
To my dear fellow Members, may I recommend two documents that are worth reading before you turn your thoughts to rude criticism: the Treaty of Lisbon and the report itself. Supporting own resources is no more, no less than what is enshrined in the Treaty of Lisbon. I consider the message that the European budget needs a slight increase to be very important. Slight in a sense that this 5% will also be modified by inflation, which means that we are not talking about an abnormal increase. It is not about increasing the expenditure on agriculture or cohesion, but about the fact that these cannot be decreased.
Miklós Zrínyi, a writer of dual Croatian-Hungarian origin who lived in the 1600s said - in connection with the Turks at that time - 'Do not hurt the Hungarians!' Quoting his words I say: Do not hurt the agricultural policy; do not hurt the cohesion policy; because those who hurt these policies not only hurt the Hungarians, the Romanians, the Slovaks, but all citizens of the European nations. The lesser the voters' support behind a politician, the more he refers to citizens. I believe that we, who enjoy the support of a greater political force, likewise represent citizens' interests, and this is the reason why we say: do not hurt the agricultural policy and cohesion!
Mr President, I would like to thank the rapporteur and the Chair for the work they have done on this report. The debate today on the report highlights that there will be a fight in the Council on a number of issues, including the overall increase, the UK rebate and own resources. To be fair, apart from the issue of the UK rebate where UK Members will be in a minority of one, I think the Parliament has tried to reach some compromises.
When you have long, complicated and important reports like this, compromise is almost inevitable, but I do welcome some of the compromises. I welcome the compromise on the duration and the structure of the next financial perspective. I also welcome the compromise on cohesion policy. I believe that cohesion policy is vital if we are to achieve jobs and growth in the EU post-2013. Therefore, for cohesion policy, we need adequate funding at least at the level we have now, if not more into the future.
The next financial perspective must be about jobs and growth if it is to be relevant to citizens. Therefore, as well as a strong cohesion policy, we also need policies for funding research and development in our universities and SMEs. FP8 therefore needs adequate funding for the future. We also need to invest in our infrastructure in the European Union - infrastructure like transport, energy and improving broadband in many rural areas - and our rural areas themselves should not be forgotten.
To deliver all these policies on jobs and growth, we need delivery mechanisms. We also need partners.
(The President cut off the speaker)
(FI) Mr President, Commissioner, firstly, I wish to congratulate the rapporteur for an excellent report and for his excellent work on the special committee on the policy challenges and budgetary resources for a sustainable European Union after 2013. One of the main objectives of future financial frameworks is to establish instruments to take the EU 2020 strategy to the grassroots level. There is a realisation in this report that, without a cohesion and agricultural policy that is robust and strong in terms of its budget, this objective will not succeed. Cohesion policy, for example, is not the only tangible instrument that will enable us to develop innovations and create jobs and growth. We need reform, but we can also implement it within these policy sectors.
Consequently, I appeal to you, Commissioner, to ensure that, in the forthcoming financial period, both regional policy and agricultural policy maintain their existing budget levels, in accordance with Parliament's opinion. I am, moreover, glad that the report also gives consideration to regions where conditions are especially tough, such as the sparsely populated areas of the north. They will also need their own additional budgets in the forthcoming financial period
(NL) Mr President, the key word for Europe is 'confidence'. The European institutions in general, and the European Parliament in particular, need to restore confidence among the citizens. How can that be achieved?
Firstly, not with more Europe or more money for Europe, but with a better Europe, a Europe with an added value, and Europe should not interfere with matters, such as sport or tourism, which Member States can deal with perfectly well on their own.
Secondly, commit the cohesion fund to the genuinely poor regions in Europe. We still have fifty percent going to rich Member States, such as Germany and France. This is unacceptable. If we sort this out, we will be able to rein in the unnecessary throwing around of money and still come out with a net profit.
Thirdly, investment in future-proof agriculture and industry. The Polledo report has been a failure. Everything and more has been chucked into one big melting pot and our citizens are expected to digest this gunge. Bon appetit, but be careful you do not choke on it.
(PT) Mr President, ladies and gentlemen, I would congratulate the rapporteur on the excellent work he has done, which has resulted in a report that enables a good start to be made on building a Multiannual Financial Framework (MFF), and that constitutes a challenge for the Commission and the Council.
This is an ambitious report, whilst simultaneously being a realistic report. I hope that all the institutions have drawn the correct conclusions from the financial, economic and social crisis that is slow to loosen its grip on us. One conclusion is clear to me: only a united Europe that shows solidarity and strengthened, harmonised and convergent economic governance will be up to the task of successfully confronting the political challenges we have before us.
We need more and better Europe. We need to give priority to the Community method rather than the intergovernmental method. We need to increase the budget.
The Europe 2020 strategy has been agreed, its priorities are clear and its objectives are measurable. It will be the guide for the next financial perspectives. However, this strategy will only be successful if there is a budget corresponding to its activities; to its objectives. As such, the MFF needs to have the financial backing to match the ambition and commitment of the Europe 2020 strategy. Cohesion policy is also the result of the solidarity principle. It is important that this cohesion be economic, social and territorial, and that it act as a pull on the poorer regions.
I therefore believe it essential that funding for cohesion policy at least remain at the same levels, along with funding for the common agricultural policy (CAP). It is also important to make progress towards an MFF, more than 80% of whose funds do not come from national budgets.
(HU) Mr President, the crisis compels us to review both national and European Union budgets from the aspect of efficiency and to see how they serve our goals, and how much added value, European added value, they bring to this effect. I would like to talk about a field that has not been mentioned so far today, namely, cooperation in the field of justice and home affairs, which was elevated from the competence of Member States to EU policy level by the Treaty of Lisbon. Our desire to achieve great improvement in this field must be reflected in the subsequent budget period.
We definitely have to provide funds for the Stockholm programme, which is a rather ambitious programme. Europe is in need of well-educated immigrants who reach Europe in compliance with the regulations, and of a common migration policy with adequate resources. The events in North Africa have drawn attention once again to the importance of a common European immigration policy, and have shown the need for integration supported by resources and for European solidarity.
The last few months have also highlighted the fact that protection of our common values, non-discrimination and human rights also need protection and resources, that we need to simplify the use of resources for the management of extraordinary situations, and that we need our own resources to create a better, stronger and more extensive Europe in the coming period.
Mr President, congratulations to the rapporteur for all the work he has done. It is tremendous in terms of the achievement of trying to get a consensus. There are three areas for amendment which I would plead in favour of.
Firstly, in the longer term, we need a five-year financial perspective. If it is the case that 2020 is a seven-year dimension, we should have an absolute condition that the next one will be for a five-year period.
Secondly, there is insufficient work done on looking at how we get a statement of assurance for expenditure. Those who are arguing for more money at a European level would have a stronger case if we knew that we had an absolute cast-iron understanding of where the money actually goes.
Last but not least, in reply to Mr Verhofstadt, it is unwise to single out any one Member State when there are a number of Member States which are net contributors to the budget. I would urge very strongly that we should have a limit on the net contribution of Member States as a percentage of GDP because, looking forward, it is unrealistic to think you can get Member States' approval when their net contributions are doubling at a time of significant austerity.
(DE) Mr President, the 5% increase in the budget is explained by spending on the External Action Service, border protection, the war on terrorism, an increase in development aid, support for research and transnational infrastructure. Overall, this request from Parliament is absolutely justified. However, Parliament is also passing up an opportunity with the Garriga Polledo report. We would have more credibility if we were to show where Europe can be more efficient and where money can be saved.
This certainly includes the large number of agencies that enjoy an extremely expensive autonomous existence, and agriculture, where some Member States have still not succeeded in introducing a more market-appropriate flat-rate acreage payment scheme. As the rapporteur for the future of structural policy, I would also say that European cohesion policy should also be included here. Happily, many regions have succeeded in exceeding the threshold for the maximum funding of 75%. However, if there is less poverty in the various regions of Europe, then European solidarity may also recede. The money saved could be better invested in European added value, for example, in a smart link between Structural Funds and transnational networks in the border regions. This is currently under discussion by the Committee on Regional Development, as is a proposal for an intermediate category of 75 to 90% GDP, as suggested in the Garriga Polledo report. Perhaps Mrs Krehl was dreaming if she believed that we had already agreed on a compromise in the Committee on Regional Development.
I do not believe that the temporary Special committee on the policy challenges and budgetary resources for a sustainable European Union after 2013 is the right body to make recommendations for such an intermediate category. We are making things too easy for ourselves if we simply also define the more prosperous regions as requiring particular support. The way I see it, this is an invitation to waste money. We are leaving the tried and tested phasing-out/phasing-in system but are no longer offering any incentive. We are guaranteeing a permanent subsidy for all regions almost up to a level of average economic strength. There can be no future for a system like this in European regional policy. We therefore need to drop paragraph 73 from the report. Otherwise, the report is acceptable.
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Mr President, Mr Pieper, I am surprised to hear you say that Mrs Krehl must be dreaming. A large majority voted in favour of the intermediate goal when the vote was held in the Committee on Regional Development. I believe that we will get the backing of the majority here, too, because there is majority support for the solidarity of the regions. That is why we need this intermediate goal. I should be interested to know why you refer to this majority as a dream.
Mr Pieper, can you explain why it is a dream?
(DE) Mr President, Mrs Schroedter, this is your perception of the issue. We in the Committee on Regional Development have a different proposal from the one contained in the Garriga Polledo report. That is my first point.
My second point is that significant fundamental resistance to the intermediate category still exists within the political groupings. You are well aware of this. That is why I find your question surprising. I think that you are dreaming when you simply claim that we have come up with compromises and that these are unambiguous. Anyway, it is a matter for the Committee on Regional Development to prepare the matter for debate in plenary. I am very surprised by your extremely optimistic view that our work is complete.
(FR) Mr President, the debate on the European Union's financial perspective raises questions about the European project, its scope and its ambition.
This report is laudable because it seeks to mobilise the Union's budgetary resources in order to comply with the Europe 2020 strategy. This puts it at odds with the narrow vision of most Member States.
Whereas Member States see Europe in terms of their financial contribution, which they want to see reduced, and the financial returns, which they want to see increased, this report argues in favour of strong and integrated Community policies, be they long-established policies or new competences under the Treaty of Lisbon.
Consequently, this own-initiative report by Parliament should form the basis for future discussions, even if, in my view, it does err on the side of consensus and caution. It is true that a 5% increase in the European budget would be better than the Member States' budgetary plans for 2012. However, the crux of the matter - and probably the stumbling block - will be agreeing a figure that tallies with the policies described in the report.
We are aware of the downsides of austerity policies: how they affect employment and have left growing numbers of citizens despairing. We have a responsibility to finance countercyclical policies, not least through a strong cohesion policy, Mr Pieper, which promotes public investment and employment in all European regions. I would like to stress the importance of creating an intermediate regions category to ensure that the allocation of Structural Funds accurately reflects economic and social realities in the regions.
Let me conclude by saying that we need to impose a tax on financial speculation, which would increase our citizens' support for a well-financed Europe.
Mr President, first of all, I would like to congratulate the rapporteur for highlighting the number of challenges in front of us. I also welcome the very clear message in the report calling for a significant increase in research and science because that is one of the priorities we need to have.
I would like to say - and I say this to the Commission - that politics and leadership are about priorities. Without priorities, there is no leadership. There are always those tasks and challenges that are more important than others. That is the case with the budget of the European Union as well as in Member States. We need to further increase research and science, but we also need to increase the amount of science and research in regional funding. We need to take into consideration the development of the agricultural markets and decrease the spending there.
But let us remember that we need to set priorities at all levels, at the European level as well as in Member States. I must say that I dislike EU-bashing or Brussels-bashing, but I also dislike Member States-bashing, because it diminishes the importance of the spending we have in the Member States: health care, social security, pensions, education. This is not a conflict between the EU and the Member States. This is an ongoing struggle for leadership and priorities. If we do not dare to set those priorities, we do not show leadership.
I must say that if we cannot understand the tough situation Member States are in today, we do not understand the reality for citizens. We need to set priorities and not solve problems just by increasing budgets. So I would ask the Commissioner to show leadership, to be courageous, and to remember that research and science, infrastructure ...
(The President cut off the speaker)
(IT) Mr President, ladies and gentlemen, we are about to vote on a highly important strategic document that provides a solid framework of reference for financial perspectives after 2013. It begins with the request for coherence between objectives and instruments, and between the new role that the European institutions must perform - in the light of the Treaty of Lisbon and the recession - and the resources that, together, we decide to invest.
Such coherence also implies a serious response to the demand for innovation from the public, from the recipients of EU policies, and from Europe's social groups and industries. We did the same for cohesion, which is a crucial issue for deciding what we want the European Union to be in the coming years. Experience shows that cohesion is now a vital nexus of the European project, and an important asset for everyone to safeguard, protect and renew.
On this front, the effort made on the idea of introducing an intermediate category of regions is particularly important, above all, because in a number of cases, the years of recession that we are emerging from have intensified internal divisions, further increasing the importance of effective and adequate support for less developed regions in Europe, combating wastage and bringing development policy sharply into focus.
However, I maintain that the challenge of intermediate categories and the safeguard clause is one that we must take on in order to begin a new phase in Europe's cohesion policy and also to realise, within the cohesion policy, the more balanced and sustainable development that we want to assure for Europe over the coming years.
(FR) Mr President, the 500 million citizens of the European Union currently make up over 8% of the world's population.
By 2050, that figure will be 5% or 6%. In 2100, we will make up 3% of that population. This throng of Europeans continues to maintain, largely through national budgets, 2 000 embassies, 27 armies, 50 joint forces and more. I believe China is currently employing extra deputy ministers just to receive all the mighty European ministers who arrive to petition Beijing for favours and bilateral agreements. All of this is starting to look ridiculous on the world stage.
Dividing up 8% of the world's population between 30 sovereign budgetary policies is madness. Essentially, that sovereignty remains absolute. Europe manages 2.5% or one-fortieth of total budgetary expenditure in Europe. The Member States' contributions make up one-fortieth of their national spending. Yet apparently, even that is too much.
Let us now consider the question of own resources or maybe another time. Let us stop carping about the 2.5% of public spending with which we are supposed to maintain the whole apparatus required to implement the 2020 strategy and to fulfil all the responsibilities accorded to us under the Treaty of Lisbon. We did not devise the strategy and competences: it was the Member States who did that. In view of these realities, Mr Garriga Polledo's report is modest. Yet there are those who want to restrict us yet further and who would deem the report ambitious. That is why this House should adopt the report.
(FR) Mr President, Commissioner, ladies and gentlemen, this report is vital to the future of the European project, which should involve solidarity and ambitious aims, particularly in view of the budgetary crises that Member States are currently struggling with.
Taking an ultra-liberal approach, the majority of Heads of State or Government in the Council are choosing to keep slashing budgets wildly and are willing to sacrifice investment in key forward-looking policies such as those funded by the European budget. A budget freeze will dent growth, no matter what other Members might say. An increase of at least 5%, as recommended in this consensus report, is the minimum if we are to tackle the challenges and stand together.
European solidarity includes the need to finance the 2020 strategy, not least its social objectives, which include combating poverty. The report has also persuaded me that European solidarity should be strengthened by the creation of intermediate regions in order to ensure that the cohesion policy provides fair coverage for the whole of Europe.
Finally, another example is the European Globalisation Adjustment Fund, which offers real solidarity for European workers. The report recognises the valuable role played by this Fund. The increase in the Multiannual Financial Framework is necessary. It should not be seen as a burden on Member States because the European budget provides added value and will, in future, include a tax on financial transactions.
(EL) Mr President, the Treaty of Lisbon created new fields of competence and strengthened Union policies, as reflected in the new Multiannual Financial Framework for the period 2013 to 2020. I congratulate the rapporteur, Mr Garriga, on his integrated report, which sets out the political priorities of a different Europe from the Europe we know.
Given the major internal challenges faced by the Union and its citizens and bearing in mind its enhanced international character, we realise that the main objective of its policy must be to reduce the existing social, economic and territorial inequalities. A planned and successful cohesion policy constitutes per se European added value and will surely prove to be to the benefit of all the Member States of the Union.
The new programme and the new seven-year framework are based on actions in the EU 2020 strategy and are designed to help Europe to recover from the crisis, by promoting smart, sustainable and inclusive growth. The political priorities and objectives set are to promote employment, to strengthen innovation, research and growth, to address climate change, to improve education levels, to achieve social integration and to combat poverty, alongside policies on immigration and to safeguard resources to develop inaccessible and border areas.
The Union budget is the main mechanism for activating solidarity between the Member States and is a strong tool for a reform that could mobilise additional private and public resources to support investments that will act as a catalyst in terms of the exponential effect of spending by the Union. The European budget must be increased and must be based on real own resources if we want a strong Europe for its citizens and towards the rest of the world. The Union budget is a tool for global and integrated development at a time when the Member States alone cannot ...
(The President cut off the speaker)
(FR) Mr President, ladies and gentlemen, it is often said that money forms the sinews of war. We must remember that money also forms the backbone of a peace project like the European Union. If Europe really intends to implement the policies enshrined in the Treaties, including the new policies found in the Treaty of Lisbon, it needs the financial wherewithal to realise those aims.
Consequently, I am in favour of establishing own resources and a tax on financial transactions. The necessary increase in the European budget must go hand in hand with significant savings from optimising our spending. For example, let us create a real Common Foreign and Security Policy to give Europe more influence on the world stage, but also in order to make the best use of public money.
The report by Mr Garriga Polledo is crucial, almost a complete recast: it recommends a very strong political and financial framework for the European Union. What is more, two key Union policies are given their rightful place. On the common agricultural policy (CAP), which is crucial for food security and self-sufficiency, the report advocates renewing the CAP budget. On the cohesion policy, which is the financial instrument used to create regional solidarity and encourage regional economic development, the report proposes enhancing its objectives by creating a category for intermediate regions so that regions at the same developmental level can benefit ...
(The President cut off the speaker)
Mr President, I would like to say a few words on the need to move towards own resources reform. I believe that the dominating role of GNI-based revenue makes a decision on the EU budget over-politicised and less efficiency-oriented. It facilitates demands to freeze or to reduce EU spending. It leads to the logic expressed in the context of the 2011 budget negotiations that if we cut our national budgets due to the crisis, we should apply the same approach to the EU budget.
It is, however, not at all obvious that with an additional own resource that would reduce the dependence on GNI, we can expect a revolution in EU capacities to finance growth and structural change. There is always a risk that the same coalition that adopts the budgetary decision in the Council can also adopt the same decision in the European Parliament.
If we care for Europe, we should move away from responding to the expectations of Finance Ministers and move towards citizens' expectations. The success of a national politician returning home from Brussels negotiations should not be based on the message that the government will pay less to the EU budget but, for example, on the message that the EU will help to make small companies fund innovation projects.
It is clear that the way EU costs are financed should be fully transparent. This could be easier to achieve with only one tax, but it is also feasible to build the revenue on a group of taxes that meet criteria on transparency, equity, visibility, efficiency and sufficient harmonisation.
(PT) Mr President, Commissioner, I will begin by congratulating the rapporteur on his excellent work. I welcome the fact that the priorities put forward in this report are in line with the Europe 2020 strategy and make growth central to European policy. We need more and better Europe.
As such, we should promote the areas that contribute most to competitiveness, like research, innovation and energy. We therefore need to significantly increase financing of science and innovation, so as to promote scientific excellence throughout Europe. It is also important to strengthen the European system for financing science so as to realise the objective of investing 3% of gross domestic product (GDP).
The new budget should also promote increased energy efficiency and support the construction of future infrastructure, energy infrastructure in particular, thereby creating the necessary conditions for European industry to be competitive. There is a need to increase the role of industry, in particular, that of small and medium-sized enterprises (SMEs), so contributing to reinforcing Europe's position of leadership in a globalised world.
(IT) Mr President, I should like to congratulate the rapporteur, Mr Garriga Polledo, for his excellent work throughout the year, which has received broad political backing. I welcome the message that this report has managed to get across: the solution to the crisis is the assertion of the Union's status as a global player.
The future financial framework mirrors the goals set out in the Europe 2020 strategy and is grounded firmly within the Treaty of Lisbon. However, suitable funding is required for the Union's priorities to be credible. The development of energy and transport infrastructure, investment in research and development, learning and youth policy must find fresh impetus in the Union's future budgets, while the fundamental pillars of the cohesion policy and the agricultural policy should continue to receive the current amount of funding.
Europe and its big projects clash with budgetary constraints at national level, meaning that greater involvement of the private sector through project bonds or public/private partnerships is the key to raising competitiveness and growth.
Together with the rest of the Italian delegation, I am concerned about the proposals to add these so-called 'intermediate categories' to the regional policy, as this risks harming the weakest regions of the Union. I will conclude by asserting that financing the Union entirely through a system based on own resources is the only way to ensure the future and the development of the European Union.
(DE) Mr President, Commissioner, ladies and gentlemen, the reform of the Staff Regulations is to be presented together with the MFF package. This question of how the EU is actually administered is dealt with very succinctly in paragraphs 125 and 126 of the Garriga Polledo report. Commissioner, I would ask you to be ambitious when presenting the Staff Regulations. After all, the question of what we do, which has been discussed in detail here, is at least as important as the question of how we do it.
The question is what role will the European Commission play in future when implementing all the points in the 2020 programme we have presented today. I would like to see the Commission choose a stronger role for itself, rather than delegating all the tasks to others. That is why it is important, in the context of the Staff Regulations reform, that vacancies should be created for these new tasks, so that the Commission itself can also get involved. We have an enormous number of free days. The Commission's officials have up to 13 weeks paid leave. Commissioner, I would suggest that you take some of these free days and reallocate them to the implementation of the budget, so that we can actually achieve the political goals we want to achieve. I would ask that we should also be provided with an EU 2020 strategy for the administration of the EU. This would require action not only from you, but also from the entire college and the President of the Commission.
(PL) Mr President, I would like to congratulate Mr Garriga Polledo on having drafted such an excellent report on the Multiannual Financial Framework. The report gained very strong support within the Special committee on the policy challenges and budgetary resources for a sustainable European Union after 2013. I hope that the report will serve as a key foundation for negotiations on the new multiannual European Union budget, which will commence shortly.
I am very pleased that MEPs have decided to support the amendment I tabled regarding the strengthening of policies on youth. At a time when young Europeans are some of the main victims of the economic crisis, we should support all initiatives aimed at improving the situation of young people and, in particular, those aimed at improving access to education and their professional situation. Programmes such as 'Youth in Action' and 'Lifelong Learning', which have a very low cost per beneficiary and are extremely effective, should therefore be maintained as a separate element of future multiannual financial frameworks, and these programmes also deserve significantly more funding.
At the same time, I would like to commend the proposal to maintain a high level of funding for cohesion policy. Cohesion policy not only plays a key role in achieving the objectives of the Europe 2020 strategy; its primary task is to strengthen European integration and solidarity by reducing the social, economic and territorial differences that still unfortunately exist within the European Union.
(RO) Mr President, the rapporteur started his presentation with a very important sentence, saying that we need to combine traditional European Union policies with our new priorities. Neither one nor the other can operate without each other. In this context, I would like to welcome the vision of the common agricultural policy outlined in the report.
I will remind you, if I may, of some of the important ideas, the main one being maintaining the level of the CAP budget during the forthcoming financial programming period. The traditional role of European agriculture, along with the new ambitions we are aspiring to, fully justifies maintaining the level of this budget.
Secondly, the need to maintain a CAP system based on two pillars, while promoting rural areas as part of the second pillar, is closely linked to the Europe 2020 strategy objectives.
One final point is the need for a reformed CAP in the future, aimed at using the budget more effectively, based on a fair distribution of payments as one of the options for achieving this.
(LT) Mr President, first of all, I would like to thank all the rapporteurs for the tremendous work they have done. Today, we have a clear parliament position on what we and our citizens expect from the forthcoming financial programming period. We all understand that we will have to fundamentally change the direction of current policy and this is reflected clearly in the Europe 2020 strategy. We have to develop a safe single European energy market, ensure that the whole of Europe is connected through transport networks and eradicate the disparities that still exist among the various European Union regions. We must completely review the common agricultural policy, which must guarantee a fair and uniform system of direct payments, and many other important areas, without which we will be unable to create a competitive and strong Europe. Of course, this will require major investment, particularly in research. Therefore, it is necessary to look for new financial instruments, such as the introduction of a tax on financial transactions, etc. I believe that ...
(The President cut off the speaker)
(NL) Mr President, one of the key issues that has emerged out of this debate is: 'What exactly is European added value?' I hope that the Commission, when it comes up with its proposals at the end of this month, will give a clear explanation as to why certain budget headings have a clear added value. It seems to me that it is precisely that which we need to know, because then we will be able to justify what we are voting for.
Secondly, the debate will also be strongly influenced by the debates on own resources. One of the issues which has poisoned the debate is the decision on the British rebate taken in 1984. How has it been able to continue for so long? I think that either the British Government should not be entitled to any rebate at all or that other countries which find themselves in a similar situation to that which Great Britain was in in 1984 should be treated the same. I hope that the Commission proposals will, in fact, move in this direction.
(ES) Mr President, this obsession with focusing only on the quantity of the cuts to be made and not on how or what to cut, and even less on how to increase revenue, is already a cause for concern.
Firstly, more Europe means a better Europe insofar as it means less economic power for the Member States.
Secondly, we must, of course, also review expenses. However we must be careful about where we do so: one proposal would be to reduce military spending; another would be to reduce the two European Parliament sites to a single one. We believe that these are the most important suggestions.
Thirdly, what most concerned me was seeing Mr Lewandowski smiling, in what I believe to be a worrying way, when the subject of the tax on financial transactions was mentioned.
It worried me, and I would ask him how it could be so bad, so detrimental, to ask those who have become rich by speculating to pay for the crisis instead of asking those who are least to blame for it to do so, and not do as you did yesterday, calling for Spain to reduce social spending through a reduction in expenditure on ...
(The President cut off the speaker)
(LV) Mr President, I should like to remind fellow Members of one thing - when approving the budget, we must remember that among residents of Europe, scepticism is growing regarding what we do here. In this regard, it seems to me that the budget is not sufficiently coordinated with the ambitious goals included in the EU 2020 programme. I also have a question: you, Commissioner, promised Latvian farmers that direct payments would be evened out with this budget. However, if it is approved as it stands now, it will be difficult for you to keep your promise. I want all that we talk about and that we discuss to correspond also with the interests of our constituents.
Mr President, I thought the EU could not get any worse and then I came across this report. It starts with a hefty helping of self-delusion: 'never have Europeans been more demanding of the EU'. Well, increasing numbers of British people are demanding that we come out of it. Perhaps that is what they mean. It dismisses utterly the idea of freezing the budget after 2013 and insists that even an increase of 5% would allow only a limited contribution to the EU's objectives. Well, we must be thankful for small mercies.
Tucked away in the middle of paragraph 166 is a call for an end to rebates. This is the device by which the United Kingdom pays only an unacceptable net contribution instead of an outrageous net contribution. Insisting that the UK should pay over its hard-earned money is bad enough, but paragraph 169 suggests that the EU should have the power to levy its own taxes without our consent and without our control. That is simply unacceptable.
(PL) Mr President, we have achieved an important consensus. The report that has been presented is a necessary continuation of what has gone before, while also proposing the expected changes. Stability is a characteristic feature of EU policies, hence, the proposal to maintain the current budget for cohesion policy and the common agricultural policy.
Levelling the playing field in terms of development contributes significantly to strengthening the common market, which yields positive outcomes for all EU Member States. The common agricultural policy benefits every consumer in the EU. It is worth bearing in mind that farmers have very low incomes, in spite of the support they receive from the European budget. The new tasks with which agriculture has been faced in respect of the environment, the climate, animal welfare and unrealistic WTO negotiations mean additional costs for farmers. Who will pay? The changes that we expect include an increase in funding for sustainable and smart development, and an emphasis on innovation, scientific research and education.
(The President cut off the speaker)
(EL) Mr President, Commissioner, Parliament is sending a clear message today, both to the European Commission and to the prime ministers of the European Union, for a budget up to 2020 which is commensurate with its responsibilities and public expectations.
As far as cohesion policy is concerned, the message is clear. 'Yes' to a cohesion policy with sufficient financing to make a decisive contribution to development, to new jobs and to innovation. 'Yes' to an independent cohesion policy. 'Yes' to coordination at all policy making levels, from strategic planning through to implementation. 'Yes' to the creation of an intermediate category of support for the regions. 'Yes' to special measures for island and mountainous areas in Europe.
However, there are also two clear and important 'no's'. 'No' to any splitting of this policy in different sectors and, finally, 'no' to the imposition of sanctions in connection with the Stability and Growth Pact.
That concludes the 'catch the eye' procedure and I apologise to the 11 or 12 Members who were on the list and have been unable to speak, but clearly there is no time for their speeches.
Member of the Commission. - Mr President, I have already used up my speaking time so I shall make just two short remarks.
First, in the present international context of austerity, the European budget, which is without deficit, cannot be blamed for the mismanagement of national finances. It can, however, help create jobs and growth because it is about investment. In this, it differs from national budgets, which are mainly about social transfers.
Second, as regards promises to the farmers in Europe, gradual convergence is realistic. A flat rate is not feasible at the moment, and I believe it will remain that way in the coming years.
Finally, on behalf of the Commission, I expect the forthcoming vote to reflect the broad consensus in this Chamber, making the voice of the European Parliament strong and influential.
We will end the debate with a speech from Mr Garriga Polledo as rapporteur, whom I wholeheartedly congratulate on his excellent work on this subject.
Mr President, I firstly want to thank the national delegations, who I understand have resisted pressure in their Member States and will vote for this report.
I feel that this is not a debate on budget volume, but rather on the supremacy of the Community method, and I think that those who have focused this debate on efforts to reduce the Union budget have made a mistake. They want new priorities and a reduced budget; I say to them that going down this route will mean that they end up with a reduced budget and fewer priorities.
I certainly do not understand how they can sit in this hemicycle and defend an intergovernmental approach. Leave that step to the Council; you should defend a European Union, with its policies, priorities, responsibilities, and an adequate budget.
We do not want an increase of 5% in European public spending; instead, we are seeking to alleviate national budgetary burdens and gather certain transnational investments into the EU budget, where they can be more efficiently utilised. That is the European added value that all groups in this Chamber accepted in the Policy Challenges (SURE) Committee this year.
I think this is certainly a far-reaching proposal; it is an ambitious proposal and requires important decisions to be made in the Member States, and we would ask them to rise to the challenge it entails.
I want to acknowledge the constructiveness of the proposals and the debate, which I feel has been sufficiently vibrant and has fully expressed the mosaic of viewpoints which unite the European Parliament. I think that we come out of this debate, in any case, in a much richer position as a House and with a much improved political profile.
The debate is closed.
The vote will take place today at 12:00.
(The sitting was suspended for a few moments)
Written statements (Rule 149)
Due to the current crisis and the drastic public spending restrictions, Member States are finding it increasingly difficult to record economic growth. I must stress the need for the EU to respond to demographic challenges. The decline in the proportion of the working population, combined with the rise in the proportion of people in retirement will put a strain on social protection systems.
I support the idea that all the funding provided by the EU should help improve the general state of the European environment. Consequently, the positive and negative impact on the climate and environment and the use of EU funds should be analysed at every level. Investments at EU level can achieve considerably greater savings at national level, especially in the areas where the EU unquestionably provides greater added value than national budgets.
The continuing debate on the forthcoming programming period shows us that it will be necessary to focus to a greater extent this time on a more comprehensive approach to this primary economic instrument for EU policies. The global financial crisis and the intense global competitive pressures from the economic tigers of China and India show us that the Multiannual Financial Framework (MFF) will have to be set up in such a way that it corresponds to the main objectives of the 2020 agenda. The rapporteur's idea of merging all policies relating to the 2020 agenda into the single area of the MFF looks extremely bold. The rapporteur is quite right to propose a legally binding review of the limits in individual areas half way through the programming period. Also of interest is the idea of bringing the timing of the MMF into line with the political cycles of EU bodies, thereby increasing democratic control and accountability. The rapporteur's idea that we must consider reforming EU revenues is undoubtedly correct in principle. It is also entirely appropriate to move across gradually to a system of own resources for the EU, thereby replacing the current system of Member State contributions, as this leads to comparisons of the balance between the EU and Member States, causing the general public to draw the wrong conclusions over the meaning of EU membership, which is an entirely mistaken conclusion given the current interconnectedness of economies and policies.
Mr Garriga Polledo's report sets out to define the European Parliament's political priorities for the Multiannual Financial Framework for the period after 2013, both in terms of legislation and the budget. Two elements in particular caught my eye: firstly, that cohesion for growth and employment is a political priority. I fully support the creation of an intermediate region category. This would apply to all regions where GDP per capita falls between 75% and 90% of EU GDP. This would serve to create a better balance between regions. The proposal puts into practice the principle of territorial cohesion as set out in Article 174 of the Treaty on the Functioning of the European Union. On the subject of the financial perspectives, I am in favour of taxing financial transactions so as to build up own resources for the European Union.
in writing. - I want to draw attention to the proposal in this report for a financial transaction tax (FTT). A financial transaction tax could deal with two problems at once - how to finance ever-growing demands to put new EU policies in place, and how to make the financial sector contribute to the resolution of the economic crisis that it helped to cause. The tax revenues could moderate payments EU Member States currently make to the EU budget. At the same time, they will allow the smooth development of policies to safeguard the economic future of Europe. We would have the resources for investment in research and development, fighting climate change and in building solidarity between the regions of the EU. Europe should lead the world by levying this tax within its borders and campaigning for it to be introduced in the rest of the world. I urge the European Commission to act promptly on foot of this report and meet the demands of this democratically elected Parliament to bring forward appropriate measures.
Let us look at the current Multiannual Financial Framework (MFF). The EU's expansion to 12 new countries, generally with lower levels of development than the average for the 15 previous Member States, has brought undeniable challenges and demands in terms of realising the principle of economic and social cohesion. However, what we have seen is a relative cut in the Structural Funds from 0.42% to 0.37% of EU gross national income (GNI). In other words: they have been cut in relative terms at the time they were most needed. The results are plain to see: instead of the promised convergence, what we have is a visible divergence, exacerbated by the effects of the economic and social crisis, and by the functioning and development of instruments like the Single Market, to the benefit of some and to the clear detriment of others. This is the MFF now serving as a benchmark for the debate on the financial perspectives 2013-2020, with the proposal being, essentially, to maintain it. The 5% increase will not raise the EU budget substantially above 1% of Union GNI. Once again, this is threatening the heralded principle of cohesion. This is made even worse by the fact that available resources are now channelled into other purposes - included, nonetheless, in the Treaties: militarism and overseas intervention, amongst others - that make this principle even more secondary in nature.
Although there were grounds for freezing EU expenditure during the economic crisis, we cannot use the same arguments that we did two years ago when considering the Multiannual Financial Framework today. Instead, we must ask ourselves questions regarding the principles governing the EU's functioning in the next seven-year period: is it to be an EU based on solidarity, which fulfils its obligations and establishes an innovative economy and a common foreign policy in line with the Treaty of Lisbon? Or is it instead to be an EU which did admittedly include ambitious objectives in the Treaty, but which everyone knows was only playing make-believe? I am a staunch advocate of the former, and I support the rapporteur's opinion as regards the need to increase funding in the next Multiannual Financial Framework by 5% compared to 2013 levels. This change would bring us closer to achieving the ambitious goals enshrined in the Treaty, and a 5% increase in expenditure would actually mean a very small increase, since inflation currently stands at 3.2%. Furthermore, this insignificant increase in the EU budget will benefit the poorest regions, which gain most from EU assistance granted in order to ensure that differences in development are overcome. I hope that the next Presidency, which will be held by Poland, will make it a priority to reconcile the positions of the 'net payers', such as Germany, France and the United Kingdom, with Parliament's position, as set out in the ambitious Garriga Polledo report.
In the past, MEPs had only limited influence in talks on the Multiannual Financial Framework (MFF) of the Union. The fundamental change ushered in by the Treaty of Lisbon applies precisely to this long-term programming of the budget, which must be compiled afresh by the Council after approval by the European Parliament. This was the reason for establishing the special committee on the policy challenges and budgetary resources for a sustainable European Union after 2013 (SURE), which defines in its report the political priorities of the European Parliament ahead of the start of talks on the next MFF following 2013. It is clear from the report of Salvador Garriga Polledo that adequate funding will have to be secured for EU policies if the Union still wants to focus on achieving the ambitious objectives of the Europe 2020 strategy. Without sufficient new resources after 2013, the Union will be unable to fulfil either the current political priorities or the new tasks and objectives from the Europe 2020 strategy. In view of the inadequacy of the EU's traditional own resources, a specialist discussion was started in the SURE committee on new own resources for the EU budget. We have a great opportunity in the next financial framework to show European citizens that the Union is capable of thinking and acting in their long-term interest, and achieving effective results in securing internal cohesion and solid growth. I therefore entirely agree with the rapporteur's priority statement that the sums earmarked for the common agricultural policy and the cohesion policy in the next period must not be lower than in the current framework.
The draft proposal, which was supported by eight committees, starts out from challenges to which the new Multiannual Financial Framework has to respond as well. The current crisis is the last warning for Europe to react to the transformation in world order. Like all transformations, the emerging order will produce winners and losers. Europe shall not be among the losers. Jean Monnet warned in his time: 'Europe has never existed. One must genuinely create Europe'. The founding father of European integration did not regard this task as a single act, but as continuous work. Accordingly, we must assess expected conditions and specific circumstances and determine what we have to do to make sure that Europe exists and does not end up as a loser. The Commission submitted the Europe 2020 strategy last year, whose aim is recovery from the crisis and the preparation of the European economy for the next decade. The three key areas that promote economic growth are the following: knowledge, innovation, education; or 'intelligent growth' that puts digital society in the centre, sustainable development that promotes more efficient energy use and enhances competitiveness, and inclusive growth that increases participation in the labour market. The new Multiannual Financial Framework of the European Union must be established at Community level and national development programmes should be adjusted to each other in a way that they result in an optimal implementation of the Europe 2020 strategy by creating the necessary synergies.
People expect concrete results from the EU more than ever during economically difficult times. We need better, simpler legislation which serves the interests of Europeans. Regulation needs to be pruned. There is no reason to draft European legislation unless there is a real need for it. The EU's forthcoming budget should respond more effectively to the day-to-day problems faced by the public. The budget should support growth and new jobs, but, above all, it should create European added value.
At the end of this month, the Commission is to publish its proposals for the EU's budget after 2014. With the economic crisis, the Member States of the EU have had to make tough decisions with respect to their own budgets. In times of crisis, the EU's budget should not be increased either. On the contrary, it should be cut.
I hope that, ultimately, we will rid ourselves of much of the foolishness that is associated with the EU. Parliament's monthly trek between Brussels and Strasbourg costs European taxpayers a good EUR 200 million a year. This money can be put to better use. The various discounts that are granted to the United Kingdom, Sweden, Austria, the Netherlands and Germany should be abolished altogether. This year, the United Kingdom alone will receive a rebate of some EUR 3 billion because of a discount on contributions negotiated in 1984.
It is time the EU and its budget were reformed. The money that European taxpayers provide has to be used more effectively and bring European added value to the Member States. An increase in administration, red tape and unnecessary EU legislation does not represent that.
The new Multiannual Financial Framework is extremely significant because the European Union's future will, to a great extent, depend on it. The debate on the financial perspective is not an easy one because many Member States are feeling the effects of the economic crisis. Their reluctance to increase the EU budget is quite understandable. Nevertheless, the financial sceptics should be aware of the extent of the benefits the common market confers upon the individual Member States' economies. European integration has a positive and stimulating influence on the economy. In addition, the European Parliament would like the new financial framework to be structured in such a way as to increase competitiveness and promote social integration. The EU budget funds measures which are absolutely vital for the citizens of all the Member States. This is not an abstract statement. Cohesion policy and the common agricultural policy have an impact on the daily lives of millions of citizens. There can be no doubt that some of the tasks performed by the EU would not be carried out by any other body. Increasing the level of social, economic and infrastructure cohesion or ensuring equality of opportunity in the agricultural sector are objectives which deserve our support. It is worth spending European money on them. The European Union cannot carry out more measures in more Member States with a smaller budget. This is not feasible, and this is why we need a larger and ambitious budget.
As the rapporteur writes, European Union assistance is essential if the Member States are to be in a position to meet future challenges. The Europe 2020 strategy indicates the appropriate areas where this assistance should be focused, by outlining the priorities and vision of a strong, stable and modern Europe; a Europe which will have learnt its lesson from its recent economic problems and a Europe which will ensure jobs, energy security and healthy food for its citizens. Budgetary plans should take account of the most important objectives of sustainable development, at the same time as being flexible and focused on concrete measures. I barely need mention the fact that money must be spent transparently and for good reason. Public acceptance and understanding are nowadays an integral part of EU policy and form the basis for the EU's functioning.
in writing. - To achieve the 2020 goals, a European approach is needed. At the same time, one has to realise that more Europe cannot be achieved with less money. Freezing the resources by Member States will not be a sustainable option. Once Member States have accepted long-term strategic all-European political commitments, it is not possible to deny them financing. This will only undermine the EU's credibility in the eyes of millions of citizens. In practical terms, much better coordination of the programmes is required, concentrating on their complementarities. Financing the new priorities - R&D, innovation, and energy and transportation networks - will be unrealistic while retaining the present level of resources. The real internal EU challenge is to make the older EU15 and younger EU12 meet at the end of the next financial framework. Continuing with old programmes and designing new programmes has to be given in-depth scrutiny. Commitment to the EU's principles of equality and solidarity should end the existence of different standards and also prejudices in decision making. The EU can succeed when all its Members are treated by the same standards. A true financial perspective has to look even further forward than seven years. However, I support flexible mechanisms for necessary adaptations.
The European Union's poorest regions are developing rapidly at present, and one of the reasons for this is European funding. Although many new roads have been built or repaired and Internet connections have been installed, there are still a great many needs to be met, since there is a very large gap between these regions and the most highly developed regions. When we joined the European Union, there were fears that Poland and the new Member States would not make proper use of the opportunities afforded to them by membership, and that European funds would be spent without due consideration. Fears were also voiced regarding corruption, since opportunity - or a great deal of money - makes the thief. Meanwhile, analyses have shown that European money has been spent wisely in Poland, and has not been linked with dishonest practices. Therefore, in view of the gap we are trying to bridge and, at the same time, the EU's future goals, we must not reduce either the EU budget or the funds for implementing cohesion policy. Even if the European Parliament votes through an increase to the European budget, which I hope will be the case, it is now important to convince the individual Member States that it is worth supporting Parliament's political position.
I would like to extend my sincere congratulations to Mr Garriga Polledo for having prepared a comprehensive report, and for the impressive amount of work he has put into drafting compromise amendments. I agree with the rapporteur that cohesion policy, which has proven its effectiveness, should be given a place in the new Multiannual Financial Framework which is commensurate with its importance. However, we should strive for better coordination and complementarity of the individual funds, and for simplified procedures. Changes to systems for monitoring and managing funds, aimed at increasing the effectiveness of their interventions, should be based on a thorough analysis of their current functioning. I also support the view that unused funds should remain in the budget earmarked for cohesion, and not returned to the Member States, and I believe that we need a thorough analysis of the possible consequences of including the European Development Fund in the EU budget, in particular, in light of the EU's obligations to third countries.
Europe is experiencing a crisis. The tax shortfalls of self-governing regions exceed 20% of the budget, compared to the period before the crisis, which is unsustainable. The revenue shortfalls for municipalities look very similar. They cannot fund their core competences, they are laying off employees and they are getting into debt.
In such a situation, we should not be surprised that they fail to understand why the European Parliament is asking for more resources.
However, if states coordinated their policies and funding in the area of priorities, they would achieve better results and would save more funds than the amount by which we want to increase the common EU budget. There is therefore no better alternative than the one we are discussing today.
We must discuss it and debate it more, not only in the European Parliament, but especially with ministers in the Council, with members of national parliaments, and also in the regions, so that they understand that a joint solution will bring not only the best result for our citizens, but will also lead to savings in national budgets.
Since the fiasco with the euro rescue package, the net contributors find themselves not just paying the EU budget through the huge redistribution mechanism, but actually paying two and three times over. In future years, real hard cash will be poured into these rescue mechanisms instead of guarantees. This will have to be financed by the net contributors, in other words, the hard-working German, French, Italian, Dutch and Austrian citizens, from their national budgets; the first painful cuts are already being felt in these countries. The people in the economically strong EU countries are angry - at least every bit as angry as the demonstrators in Athens - because they have to tighten their belts for the sake of the PIIG states. Demanding budget increases in this difficult situation is out-of-touch and scandalous. We do not need a bloated EU budget that is perhaps up to ten times higher than necessary; we do not need a budget funded by the EU taxpayer that has lost any sense of the need to economise; we do not need a further bloating of Brussels bureaucracy that robs the shirts from the backs of the net contributors. Instead, we should consistently pursue every opportunity to make savings. Farming subsidies, the largest and most contentious budgetary factor, should be renationalised. This would take the pressure off the EU budget and the Member States will be better able to respond to the specific character of their agricultural sector. If the enormous amount of money paid in taxes were to reach small and medium-sized farmers instead of big landowners, agricultural factories, large businesses, monarchs and golf clubs, then maybe it would be possible to halt the decline in farming.
The adoption of the report by Mr Garriga Polledo marks an import step for this House: it constitutes a clear, pragmatic and realistic statement of the European Parliament's budgetary ambitions post-2013. Firstly, on cohesion policy, which is key to regional development. I believe that we need to maintain the cohesion policy budget and create an equitable aid model for all regions with intermediary income so as to make future EU investments in the regions transparent and fair. The 5% budget increase is reasonable. It is not, as the Eurosceptics claim, an example of European profligacy, but rather a courageous admission that if we do not give ourselves the means to build Europe together, we will remain isolated and powerless. Consequently, so as to be able to finance the actions linked to the EU's new competences under the Treaty of Lisbon, I am supporting the request for the question of own resources to be examined and for new forms of Community income, in order to ease the pressure on national budgets and to do away with the belief in a 'fair return' which is economically inaccurate and politically unsound.
The European Parliament is presenting the European Commission and Council with its vision of the European Union's priorities for the 2014-2020 period for the first time. It is now the European Commission's turn to take into account in its legislative proposal the European Parliament's opinion. I should stress in particular that the development of a competitive agricultural sector and economic and social cohesion should be maintained as priorities for the period ahead. MEPs have also given their due attention to Europe's research efforts. The European Parliament's entire vision is firmly grounded in the Europe 2020 strategy.
When determining the framework of the next budget, the first question to ask is whether we want more or less Europe. In my opinion, Parliament has already taken a stand in this question. We have already stated that we need more Europe by accepting the ambitious goals of the Europe 2020 strategy. Now we have to declare loud and clear that these objectives can only be achieved if we assign sufficient resources to them. In a period when many Member States are suffering from the 'Mediterranean dilemma', whereby the country needs fiscal expansion in order to stimulate growth, but it cannot be done because never-ending austerity measures would be inevitable due to the country's indebtedness, we cannot respond by decreasing or approving the current EU budget that is fundamentally aimed at development. We cannot, because it would mean depriving regions lagging behind of their only chance to put their economies on a path to growth.
The creation of 'intermediate regions' as proposed in the report means that relatively rich areas of poorer Member States will still receive support, and will be able to prepare gradually for the point in time when they lose this additional funding entirely. The possibility of creating such a group of regions is undoubtedly a very welcome development for the main beneficiaries of cohesion policy, which have to make long-term plans. Parliament's adoption of this proposal today would send out a very important message in the debate on the future shape of cohesion policy.
The Galliga Polledo report devotes much attention to the Europe 2020 programme. I believe that earmarking significant amounts of money for the objectives of this programme may result in a drop in funding for programmes which are important for European cohesion and development, such as the cohesion fund. The outcomes show that this fund has been the most effective tool to date for accomplishing the goals enshrined in the Treaty on European Union and the Treaty of Lisbon. It is therefore important for its funding to be increased. Many European countries have been severely affected by the economic crisis and for them, the cohesion fund is now a driving force making it possible to fight unemployment proactively and to mobilise regions. On the other hand, it is important for the EU to provide financial support for energy projects and innovation. These two areas of investment are the key to the rapid growth of the European Union. At present, two thirds of energy resources are imported from countries outside the EU, mainly Russia. This entails significant capital outflow beyond our borders, and we should therefore earmark more funds for supporting infrastructure investments which allow for a diversification of supply and a subsequent drop in prices, including the Nabucco pipeline, which is the most important project in terms of diversification. The report also fails to set out any clear guidelines regarding support for shale gas exploration in the near future. The EU must not forget that making wise investments today in sources of energy will mean capital savings tomorrow.
(DE) Mr President, I just wanted to say that the microphone at my desk, number 759, is not working. I already asked for it to be repaired yesterday. I would ask for the services of a technician please. Thank you.
Colleagues, as you know, because of the fire practice, the voting and explanations of vote were suspended yesterday, so we will be taking those today as part of the vote. They have been mixed in, in the order you have on your voting lists.